Dismissed and Opinion Filed July 18, 2019




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00807-CV

                      IN RE SUMMER INFANT (USA), INC., Relator

                 Original Proceeding from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-02235-C

                            MEMORANDUM OPINION
                         Before Justices Bridges, Osborne, and Carlyle
                                  Opinion by Justice Carlyle
       Before the Court is relator’s “Motion to Withdraw Petition for Writ of Mandamus.” We

grant the motion and dismiss this proceeding.




                                                /Cory L. Carlyle/
                                                CORY L. CARLYLE
                                                JUSTICE


190807F.P05